On Motion for Rehearing.
It is pointed out to us that we were in error in stating that appellant rented the entire buildin’g to Dickinson and Dickinson in turn rented a portion of the building to West. The lease between appellant and Dickinson is not in the record, although we find an order of the trial judge ordering it sent up with the record. It seems, from testimony here and there in the record, that appellee is right in his contention that the- part of the building where the accident occurred was never rented to Dickinson, but was reserved by appellant for the purpose of storing fixtures, .etc.
However, we do not feel that this will affect the decision reached herein in any way. As pointed out in the original opinion, there was no duty owing by appellant to furnish a lavatory or toilet to the guests of the tenant, and there was no implied invitation on the part of appellant to appellee to use the lavatory on that part of the premises Which had not been .rented. Thus appellee was only a gratuitous licensee when he attempted -to use that part of the building not leased to West and accepted with the license the risk incident to the use of it. This is a different situation from the Paternostro.Case. In that case the landlord had rented several houses and owed the duty to furnish proper approaches and passageways to such houses, and owed the further duty to keep such approaches and passageways in reasonably safe condition for the use of his tenants, their invitees, and other persons who might properly use the same.
Furthermore, the premises were safe so long as the trapdoor remained closed. The appellant was in no way responsible for the door being opened. At the time the door was opened there was no danger because a proper light, furnished by appellant was burning. Appellant was not responsible for the turning out of this light.
We adhere’ to our former decision herein reached.